344 Ill. App. 199 (1951)
100 N.E.2d 343
People of State of Illinois, Appellee,
v.
E.H. Gholson and Clara Gholson, Appellants.
Gen. No. 10,444.
Illinois Appellate Court.
Opinion filed July 12, 1951.
Released for publication August 10, 1951.
*200 Besse & Besse, and Hugh E. Chance, for appellants.
Robert W. Besse, and L. Vernon Frye, of counsel.
For plaintiffs in error.
Lawrence A. Smith, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE DOVE.
Judgments affirmed.
Not to be published in full.